Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-16 and  19-20 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 04/25/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Terminal disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,406,130 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
In view of the applicants amendments to the claims and the  arguments filed on 04/22/2022 and the following examiners statement of reasons for allowance, claims 14-16 and 19-20  are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating a cardiovascular-related disease in a subject having glucose levels of at least about 200 mg/dL, the method comprising: (a) measuring a baseline level of membrane cholesterol domain formation and a baseline level of oxidative modification of membrane polyunsaturated fatty acids in the subject prior to step (b); and (b) administering to the subject a pharmaceutical composition comprising at least 80%, by weight of all fatty acids (and/or derivatives thereof) that are present in the composition, eicosapentaenoic acid or a derivative thereof, wherein the administering to the subject the pharmaceutical composition reduces the membrane cholesterol domain formation in the subject by between 10% and 100% compared to the baseline level, and wherein the administering to the subject the pharmaceutical composition reduces the oxidative modification of membrane polyunsaturated fatty acids in the subject by between 10% and 100% compared to the baseline level.

Conclusion
Claims 14-16 and 19-20 (renumbered 1-5) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629